DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1-18 and 20 
 objected to because of the following informalities:  The claims each contain the following typographical error: “component/s”. Examiner suggests either “components” or “retrieving at least one supplemental system BIOS component … the at least one supplemental system BIOS component.”  Appropriate correction is required
Claim(s) 7
 objected to because of the following informalities: Claim 7 is missing a period following the claim number (the rest of the claims have a period following the claim number).
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 11-12, and 14-15
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothman et al., US 2004/0236567 Al, (“Rothman”).
Regarding Claim 1,
 Rothman teaches a method, comprising:
retrieving and executing a system basic input/output system (BIOS) firmware ([0015] “The flash memory device 112 may be any type of flash memory device. As described below, the flash memory device 112 may store firmware used to boot the computer system 100.”) from a first non-volatile storage ([0023] “Entering the pre-boot environment may be initiated by, for example, applying power to the computer system 100. As is known to those having ordinary skill in the art, upon receiving power, the processor 106 experiences a reset condition that causes the processor 106 to execute instructions located in a boot block 302 of the flash memory 112  … further firmware instructions to be executed by the processor 106 … may be stored in the flash memory 112 ….” See also Fig. 2, elements 202-206) that is integrated on a system motherboard of an information handling system together with at least one programmable integrated circuit; ([0013] – [0015] “computer system 100 is illustrated in FIG. 1. The computer system 100 may be a personal computer (PC) or any other computing device. In the example illustrated, the computer system 100 includes a main processing unit 102  … may include a processor 106 electrically coupled by a system interconnect 108 to a main memory device 110, a flash memory device 112, and one or more interface circuits 114” Emphasis added. See also Fig. 1, elements 102, 112, and 106) 
retrieving supplemental system BIOS component/s  from a second non-volatile storage that is non-integrated and separate from the system motherboard, the supplemental system BIOS component/s being different from the system BIOS firmware; ([0012] “In addition, the flash memory device stores instructions used to discover additional text strings in other languages on other resources. For example, a hard disk drive and/or a network device may store additional text strings in other languages for use in the pre-boot text-based user interface. Once discovered, these additional text strings are also exported to the central repository in RAM.” Emphasis added. See also Fig. 1, elements 120 and 122; Fig. 4, and [0026].
i.e. additional text strings and other resources – supplemental system BIOS components giving the claim the BRI – may be stored and retrieved from an HDD or from a network drive – non-integrated and separate from the system motherboard giving the claim the BRI -- ) and
 executing the supplemental BIOS component/s together with the system BIOS firmware.  ([0032] – [0033] “Once a language selection is determined, the example process 200 loads the appropriate text string(s) from the central repository based on the current language selection (block 218). For example, the text strings may be stored on the hard disk 120 or retrieved from a network device 122. The text strings may be any type of text strings. For example, the text strings may be help prompts to guide a user. [0033] The loaded text strings are then displayed on the display 118” Emphasis added. 
See also Fig. 2, elements216 – 220. i.e. the strings are displayed in the pre-boot menu environment – executed “together” with the BIOS firmware giving the claim the BRI --) 
Regarding Claim 2,
 Rothman teaches further comprising loading the system BIOS firmware into a system volatile memory of the information handling system from the first non- volatile storage, and executing the system BIOS firmware with the at least one programmable integrated circuit; ([0014] “The main memory device 110 may include dynamic random access memory (DRAM) and/or any other form of random access memory … In an example, the main memory device 110 stores a software program which is executed by the processor 106 in a well known manner.”
 See also [0025] “Typically, text strings used in the pre-boot environment are loaded from the flash memory device 112 and exported to a central repository in main memory 110 (block 206).”
See also Fig. 2, elements 202-210) selectively retrieving and loading the supplemental BIOS component/s from the second non-volatile storage into the system volatile memory; ([0012] “In addition, the flash memory device stores instructions used to discover additional text strings in other languages on other resources. For example, a hard disk drive and/or a network device may store additional text strings in other languages for use in the pre-boot text-based user interface. Once discovered, these additional text strings are also exported to the central repository in RAM.” Emphasis added. See also Fig. 1, elements 120 and 122; Fig. 4, and [0026].) and
 executing the supplemental BIOS component/s together with the system BIOS firmware when the supplemental BIOS component/s are requested or called by the system BIOS firmware.  ([0032] – [0033] “Once a language selection is determined, the example process 200 loads the appropriate text string(s) from the central repository based on the current language selection (block 218). For example, the text strings may be stored on the hard disk 120 or retrieved from a network device 122. The text strings may be any type of text strings. For example, the text strings may be help prompts to guide a user … The loaded text strings are then displayed on the display 118” Emphasis added. 
See also Fig. 2, elements216 – 220 and [0025].  i.e. the strings are displayed in the pre-boot menu environment – executed “together” with the BIOS firmware giving the claim the BRI --)
Regarding Claim 5,
 Rothman teaches where the supplemental BIOS component/s retrieved from the second non-volatile storage comprise BIOS debug strings that are each identified with a unique identifier; ([0025] “The central repository stores the text strings for each language by string number. For example, string number 1 may be "Hello World" in a plurality of different languages”) 
where the system BIOS firmware retrieved from the first non-volatile storage comprises BIOS firmware code includes no BIOS debug messages; ([0012] “In an example, text strings in the flash memory device 112 are exported to a central repository in main memory 110 (e.g., RAM). In addition, the flash memory device stores instructions used to discover additional text strings in other languages on other resources. For example, a hard disk drive and/or a network device may store additional text strings in other languages for use in the pre-boot text-based user interface.” See also [0026] i.e. strings may be stored in the flash or in an external source for later retrieval, or both.) 
The central repository stores the text strings for each language by string number. For example, string number 1 may be "Hello World" in a plurality of different languages” Emphasis added. i.e. when the firmware references a string ID of a particular language which has been chosen, that string is displayed.)  and
 where the method further comprises executing the system BIOS firmware to make one or more of the calls to the unique BIOS debug string identifiers corresponding to the BIOS debug strings of the supplemental BIOS component/s, and then retrieving and outputting and/or displaying the called BIOS debug strings to an internal or external storage device and/or display device of the information handling system. ([0032] – [0033] “Once a language selection is determined, the example process 200 loads the appropriate text string(s) from the central repository based on the current language selection (block 218). For example, the text strings may be stored on the hard disk 120 or retrieved from a network device 122. The text strings may be any type of text strings. For example, the text strings may be help prompts to guide a user … The loaded text strings are then displayed on the display….”) 
Regarding Claim 6,
 Rothman teaches further comprising loading the system BIOS firmware into a system volatile memory of the information handling system from the first non- volatile storage, and executing the system BIOS firmware with the at least one programmable integrated circuit; ([0014] “The main memory device 110 may also include non-volatile memory. In an example, the main memory device 110 stores a software program which is executed by the processor 106 in a well known manner.” See also [0026] “Once these device drivers and/or other device drivers are loaded, the example process 200 may search resources other than the flash memory 112 for additional string packages (block 208) … Like the text strings loaded from the flash device 112, text strings loaded from other resources are exported to the central repository in main memory 110 (block 210).” i.e. boot code is loaded from firmware into the main memory for execution.) 
The process 200 may determine if the user has requested a language selection change (block 212). For example, the user may enter a command requesting a language selection change. Alternatively, the process 200 may always prompt the user” See also [0024]
i.e. the user requests the language change mode  – requesting a BIOS debug mode giving the claim the BRI --  ) and
 then responding to the user request to start the BIOS debug mode during current and future system boots ([0031] “the example process 200 may read a stored setting to determine the language selection. The language selection setting may be stored anywhere, such as in the flash memory 112 or on the hard disk 120 …  if a particular language selection was previously made via a language selection menu 602, the computer system 100 may store the setting for later retrieval.” i.e. the language choice previously selected is stored by the system) by retrieving the supplemental system BIOS component/s from the second non-volatile storage and executing the supplemental BIOS component/s together with the system BIOS firmware during current and future system boots only if the first input has been received from the user to request start of the BIOS debug mode.  ([0026] “Once these device drivers and/or other device drivers are loaded, the example process 200 may search resources other than the flash memory 112 for additional string packages …  additional text strings 402 may be retrieved from one or more network devices 122 via the network 124.” i.e. the system may retrieve language strings from an external source.) 
Regarding Claim 7,
 Rothman teaches further comprising then receiving a second input from a user upon a subsequent power-on of the information handling system to request stop of the BIOS debug mode; ([0028] The process 200 may determine if the user has requested a language selection change (block 212). For example, the user may enter a command requesting a language selection change. Alternatively, the process 200 may always prompt the user for a language selection change each time the computer system 100 is booted. “”) and
[0031] “the example process 200 may read a stored setting to determine the language selection. The language selection setting may be stored anywhere, such as in the flash memory 112 or on the hard disk 120 …  if a particular language selection was previously made via a language selection menu 602, the computer system 100 may store the setting for later retrieval.” i.e. when the user switches from language A to language B, language A strings are  no longer displayed upon reboot.)
Regarding Claim 8,
 Rothman teaches further comprising:
setting a BIOS debug boot flag in non-volatile storage of the information handling system in response to receiving the first input; ([0031] “the example process 200 may read a stored setting to determine the language selection. The language selection setting may be stored anywhere, such as in the flash memory 112 or on the hard disk 120 …  if a particular language selection was previously made via a language selection menu 602, the computer system 100 may store the setting for later retrieval.” Emphasis added. 
i.e. language mode selection – boot flag giving the claim the BRI -- is stored in nv memory.)
then reading the non-volatile storage to detect the presence of the BIOS debug boot flag during current and future boots, and then responding to the detected presence of the flag in the non-volatile storage by retrieving the supplemental system BIOS component/s from the second non-volatile storage and executing the supplemental BIOS component/s together with the system BIOS firmware during current and future system boots only if the flag is detected to be present in the non-volatile storage; ([0026] “Once these device drivers and/or other device drivers are loaded, the example process 200 may search resources other than the flash memory 112 for additional string packages …  additional text strings 402 may be retrieved from one or more network devices 122 via the network 124.” i.e. the system may retrieve language strings from an external source.) 

 then removing the flag from the non-volatile storage in response to receiving the second input, and then responding to the absence of the removed flag in the non-volatile storage by not executing the supplemental BIOS component/s together with the system BIOS firmware during current and future system boots only if the flag is detected not to be present in the non-volatile storage  ([0031] “the example process 200 may read a stored setting to determine the language selection. The language selection setting may be stored anywhere, such as in the flash memory 112 or on the hard disk 120 …  if a particular language selection was previously made via a language selection menu 602, the computer system 100 may store the setting for later retrieval.” i.e. when the user switches from language A to language B, the stored setting will no longer indicate language A so that language A strings will not be used.)
Claim(s) 11-12 and 14-15
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 1-2, 5, and 6-8. Specifically:
Claim(s) 11 correspond(s) to claim(s) 1;	
Claim(s) 12 correspond(s) to claim(s) 2;
Claim(s) 14 correspond(s) to claim(s) 5; and
Claim(s) 15 correspond(s) to claim(s) 6-8; 
Therefore claim(s) 11-2 and 14-15 is/are rejected under the same reasoning set forth above over Rothman.	
Claim(s) 17-19
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn, US 2006/0174055 Al, (“Flynn”).
Regarding Claim 17,
 A method, comprising:
removing supplemental BIOS component/s from a first BIOS firmware ([0039] – [0040] “other software not normally used, such as a Setup UI, support for alternative languages, unusual boot options, recovery or re-flashing firmware, as well as numerous possible pre-boot applications and utilities, may be placed outside the actual ROM in Virtual ROM modules … the Virtual ROM module may be any other kind of file, including data as well as executable code….”) at a BIOS firmware build time, ([0042] “The build process is depicted in FIG. 2.” See also Fig. 2) the remaining component/s of the first BIOS firmware forming a system BIOS firmware that does not include the removed supplemental BIOS component/s; ([0039] “The first step in providing additional firmware to a computer pre-boot is a design decision on what should be included in the actual ROM image and what should be left out of the actual ROM image. The information left out of the actual ROM image is packaged into one or more separately accessible Virtual ROM modules. For performance reasons, the software necessary to boot a PC along its most common path is frequently left in the actual ROM….” Emphasis added. 
See also [0037] “The illustrative embodiment of the present invention uses a combination of a unique identifier and a message digest embedded in a ROM image during the build process to securely identify firmware modules not stored in the ROM.”) 
and  then storing the system BIOS firmware on a first non-volatile storage that is integrated on a system motherboard of an information handling system, (Fig. 2, elements 30 and 24. See also Fig. 3, elements 30, 2, 12, 40, 30, 42, and 46) and storing the removed supplemental BIOS component/s on a second non-volatile storage that is non-integrated and separate from the system motherboard of the information handling system. (Fig. 2, element 24, Fig. 3, elements 30, 2, 12, 42 and 46, see also Fig. 5, elements 30, 42, and 46) 
Regarding Claim 18,
 Flynn teaches where the removed supplemental BIOS component/s comprise BIOS debug string/s, and where the system BIOS firmware includes no BIOS debug messages; ([0039] “The first step in providing additional firmware to a computer pre-boot is a design decision on what should be included in the actual ROM image and what should be left out of the actual ROM image. The information left out of the actual ROM image is packaged into one or more separately accessible Virtual ROM modules….” i.e. information is removed from the ROM image – debug strings giving the claim the BRI – and stored separately as a VROM module.) and
 where the method further comprises:
[0041] “For each such Virtual ROM module, a Virtual ROM pointer which includes a SHA-1 message digest, and a 128-bit GUID (globally unique identifier)is generated ….” Emphasis added. 
Fig. 1, element 4 and element 14) ;
storing the unique identifier of each removed BIOS debug string in an index (Fig. 1, elements 20 and 22. See also Fig. 2, elements 30, 20 and 22. i.e. the list of pointers – an index giving the claim the BRI -- stores the unique ids);
replacing any debug message call to each given removed BIOS debug string in the system BIOS firmware with a call (Fig. 1, elements 20 and 22) to the unique identifier of the given removed BIOS debug string; (Fig. 2, element 30, 20, and 22. See also [0040], Fig. 6, and Fig. 5. i.e. each removed VROM module is replaced with a pointer, which is followed when the VROM module needs to be loaded. ) and
 then storing the removed BIOS debug strings with the index as an external BIOS debug string output file on the second non-volatile storage that is non- integrated and separate from the system motherboard of the information handling system.  ([0044] “The actual first VROM module 2 to which the first VROM pointer refers may be located in a hard drive 42 on the same electronic device as the ROM part 40. The second VROM module 12 to which the second VROM pointer refers may be stored on a location 46 accessible over the Internet 44 or some other type of network….”) 
Regarding Claim 19,
 Flynn teaches further comprising calculating a hash of the data region contained in the external BIOS debug string output file; and updating a header structure of the external BIOS debug string output file to include the calculated hash.  ([0041] For each such Virtual ROM module, a Virtual ROM pointer which includes a SHA-1 message digest ….” See also
([0059] “In one implementation of the present invention, the "module key" that is associated with the update is validated as depicted in FIGS. 11 and 12. The "module key" is decrypted using the public part of the public-private key, stored with the Update Validator. Then the module itself is hashed, and the results of the two are compared for equality.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 9, and 13
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al., US 2004/0236567 Al, (“Rothman”) in view of Flynn, US 2006/0174055 Al, (“Flynn”).
Regarding Claim 3,
 Rothman teaches, further comprising loading the system BIOS firmware into a system volatile memory of the information handling system from the first non- volatile storage, and executing the system BIOS firmware with the at least one programmable integrated circuit; ([0014] “The main memory device 110 may include dynamic random access memory (DRAM) and/or any other form of random access memory … In an example, the main memory device 110 stores a software program which is executed by the processor 106 in a well known manner.”
 See also [0025] “Typically, text strings used in the pre-boot environment are loaded from the flash memory device 112 and exported to a central repository in main memory 110 (block 206).”
See also Fig. 2, elements 202-210)
then selectively retrieving and loading an external file containing the supplemental BIOS component/s from the second non-volatile storage into the system volatile memory; ([0012] “In addition, the flash memory device stores instructions used to discover additional text strings in other languages on other resources. For example, a hard disk drive and/or a network device may store additional text strings in other languages for use in the pre-boot text-based user interface. Once discovered, these additional text strings are also exported to the central repository in RAM.” Emphasis added. See also Fig. 1, elements 120 and 122; Fig. 4, and [0026].)
Rothman does not teach then attempting to authenticate the supplemental BIOS component/s loaded into the system volatile memory by comparing a value of a separately-provided security key to an existing hash value in a header of the external file that is computed based on the contents of the external file; and
 then executing the supplemental BIOS component/s together with the system BIOS firmware only if the hash value matches the security key value to authenticate the supplemental BIOS component/s, and not executing the supplemental BIOS component/s together with the system BIOS firmware only if the hash value does not match the security key value.  
Rothman goes on to teach that additional strings and resources may be downloaded from external sources onto the computing system. (Rothman [0012]) 
Flynn teaches then attempting to authenticate the supplemental BIOS component/s loaded into the system volatile memory by comparing a value of a separately-provided security key to an existing hash value in a header of the external file (Flynn [0059] “In one implementation of the present invention, the "module key" that is associated with the update is validated as depicted in FIGS. 11 and 12. The "module key" is decrypted using the public part of the public-private key, stored with the Update Validator. Then the module itself is hashed, and the results of the two are compared for equality” 
See also [0062]. i.e. the hashed value of the modile – separately-provided security key giving the claim the BRI – is compared to the decrypted hash of the module present with the vrom module – a value in a header of the external file giving the claim the BRI --) that is computed based on the contents of the external file; (See fig. 10, elements 200-206)  and
Once generated, the update may be retrieved, validated, and then "patched into" the Virtual ROM Module … In the event a newer module exists, validation is attempted (step 289). In the event the validation is successful, a further determination is made as to whether the new module may be cached "closer" (step 291) as discussed above. … The two message digests are compared to see if they are equal (step 305). If the comparison reveals equal message digests the validation is a success 306. If the comparison does not reveal equal message digests, the validation is a failure 308.” 
See also [0007] “the message digest is used to verify the authenticity of the image module prior to executing the retrieved image module.” Emphasis added. See also [0039] “actual ROM image … Virtual ROM Modules” and Fig. 12, elements 280, 281, and 289. 
i.e. an updated module that fails validation is not made available for execution.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Flynn with the teaching of Rothman as both references are directed to managing firmware images in computing systems. Moreover, Flynn improves on Rothman’s teaching of retrieving additional firmware content from external sources so as to reduce flash size requirements (Rothman [0003], [0012]) by teaching a technique which removes data from firmware images at packaging time and makes the data available on an external source, thus further improving space saving in the flash device.(Flynn [0039]) 
Regarding Claim 4,
 Rothman teaches where the second non-volatile storage is external to the information handling system; and
 where the method further comprises selectively retrieving and loading the supplemental BIOS component/s across a network from a second information handling system coupled the second non-volatile storage into the system volatile memory; ([0012] “the flash memory device stores instructions used to discover additional text strings in other languages on other resources. For example, a hard disk drive and/or a network device may store additional text strings in other languages for use in the pre-boot text-based user interface. Once discovered, these additional text strings are also exported to the central repository in RAM” See also Fig. 1, element 122) 
Rothman does not teach then attempting to authenticate the supplemental BIOS component/s loaded into the system volatile memory with information received across the network from the second information handling system; and
 then executing the supplemental BIOS component/s in the system volatile memory together with the system BIOS firmware only if the supplemental BIOS component/s pass the attempted authentication and are authenticated, and not executing the supplemental BIOS component/s in the system volatile memory together with the system BIOS firmware only if the supplemental BIOS component/s fail the attempted authentication and are not authenticated.  
Flynn teaches then attempting to authenticate the supplemental BIOS component/s loaded into the system volatile memory with information received across the network from the second information handling system; (Flynn [0059] “In one implementation of the present invention, the "module key" that is associated with the update is validated as depicted in FIGS. 11 and 12. The "module key" is decrypted using the public part of the public-private key, stored with the Update Validator. Then the module itself is hashed, and the results of the two are compared for equality” 
See also [0062]. i.e. the hashed value of the modile – separately-provided security key giving the claim the BRI – is compared to the decrypted hash of the module present with the vrom module – a value in a header of the external file giving the claim the BRI --)and
 then executing the supplemental BIOS component/s in the system volatile memory together with the system BIOS firmware only if the supplemental BIOS component/s pass the attempted authentication and are authenticated, and not executing the supplemental BIOS component/s in the system volatile memory together with the system BIOS firmware only if the supplemental BIOS component/s fail the attempted authentication and are not authenticated.  s together with the system BIOS firmware only if the Once generated, the update may be retrieved, validated, and then "patched into" the Virtual ROM Module … In the event a newer module exists, validation is attempted (step 289). In the event the validation is successful, a further determination is made as to whether the new module may be cached "closer" (step 291) as discussed above. … The two message digests are compared to see if they are equal (step 305). If the comparison reveals equal message digests the validation is a success 306. If the comparison does not reveal equal message digests, the validation is a failure 308.” 
See also [0007] “the message digest is used to verify the authenticity of the image module prior to executing the retrieved image module.” Emphasis added. See also [0039] “actual ROM image … Virtual ROM Modules” and Fig. 12, elements 280, 281, and 289. 
i.e. an updated module that fails validation is not made available for execution.) 

Regarding Claim 9,
 Rothman does not teach further comprising removing the supplemental BIOS component/s from a first BIOS firmware at a BIOS firmware build time, the remaining component/s of the first BIOS firmware forming a system BIOS firmware that does not include the removed supplemental BIOS component/s; and
 then storing the system BIOS firmware on the first non-volatile storage that is integrated on the system motherboard of the information handling system and storing the removed supplemental BIOS component/s on the second non-volatile storage that is non-integrated and separate from the system motherboard of the information handling system.  
Flynn teaches further comprising removing the supplemental BIOS component/s from a first BIOS firmware at a BIOS firmware build time, the remaining component/s of the first BIOS firmware forming a system BIOS firmware that does not include the removed supplemental BIOS component/s; and ([0039] “The first step in providing additional firmware to a computer pre-boot is a design decision on what should be included in the actual ROM image and what should be left out of the actual ROM image. The information left out of the actual ROM image is packaged into one or more separately accessible Virtual ROM modules. For performance reasons, the software necessary to boot a PC along its most common path is frequently left in the actual ROM….” Emphasis added. 
See also [0037] “The illustrative embodiment of the present invention uses a combination of a unique identifier and a message digest embedded in a ROM image during the build process to securely identify firmware modules not stored in the ROM.”) 
 then storing the system BIOS firmware on the first non-volatile storage that is integrated on the system motherboard of the information handling system (Fig. 2, elements 30 and 24. See also Fig. 3, elements 30, 2, 12, 40, 30, 42, and 46)and storing the removed supplemental BIOS component/s on the second non-volatile storage that is non-integrated and separate from the system motherboard of the information handling system.  ((Fig. 3, elements 30, 2, 12, 42 and 46, see also Fig. 5, elements 30, 42, and 46)
Claim(s) 13
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 3. Therefore claim(s) 13 is/are rejected under the same reasoning set forth above over Rothman in view of Rothman ‘609.


Claim(s) 10 and 16
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al., US 2004/0236567 Al, (“Rothman”) in view of Rothman et al., US 2005/0144609 Al, (“Rothman ‘609”)
Regarding Claim 10,
 Rothman does not teach where a data capacity of the first non-volatile storage is less than a combined data size of the system BIOS firmware and the supplemental BIOS component/s.  
Note, however, that Rothman goes on to teach that ([0003] “flash memory space is limited by size and cost. As a result, very few languages are typically supported within the same computer”) and that additional components may be stored outside of flash and read into main memory as needed. ([0021]) 
if the error was due to the configuration information being too large for the flash memory (block 218), the update image that was originally to be written to the flash memory is written to the code storage extension (block 222) … a pointer to the image in the code storage extension is written into the flash (block 224). The pointer may be, for example, 30-40 bytes in size, which fits well within the 64K variable space in the flash memory. The pointer will instruct the processor where to find the additional firmware code….” i.e. the flash image – system and supplemental bios components giving the claim the BRI – exceed the system flash size.)  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rothman ‘609 with the teaching of Rothmanas both references are directed to managing system firmware in computing systems. Moreover, Rothman ‘609 improves on Rothman’s teaching of pointing to  flash components located outside of the flash (Rothman [0026]) by teaching a technique which further allows for a flash update to be replaced with a pointer in flash indicating a location outside of flash where the update resides, (Rothman ‘609 [0026]) thus improving space saving and initialization in the system.
Claim(s) 16
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 10. Therefore claim(s) 16 is/are rejected under the same reasoning set forth above over Rothman in view of Rothman ‘609.
Claim(s) 20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, US 2006/0174055 Al, (“Flynn”) in view of Rothman et al., US 2005/0144609 Al, (“Rothman ‘609”)
Regarding claim 20,
 Flynn does not teach where a data capacity of the first non-volatile storage is less than a combined data size of the system BIOS firmware and the supplemental BIOS component/s.
Note, however, that Flynn is directed to reducing the amount of flash storage used by firmware (Flynn [0006]).  
if the error was due to the configuration information being too large for the flash memory (block 218), the update image that was originally to be written to the flash memory is written to the code storage extension (block 222) … a pointer to the image in the code storage extension is written into the flash (block 224). The pointer may be, for example, 30-40 bytes in size, which fits well within the 64K variable space in the flash memory. The pointer will instruct the processor where to find the additional firmware code….” i.e. the flash image – system and supplemental bios components giving the claim the BRI – exceed the system flash size.)  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rothman ‘609 with the teaching of Flynn as both references are directed to managing system firmware in computing systems. Moreover, Rothman ‘609 improves on Rothman’s teaching of pointing to  flash components located outside of the flash (Flynn Fig. 3, elements 2, 12, 30, 42, and 44) by teaching a technique which further allows for a flash update to be replaced with a pointer in flash indicating a location outside of flash where the update resides, (Rothman ‘609 [0026]) thus improving space saving and initialization in the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waltermann et al., 2006/0020810 Al, for its teaching of authenticating firmware with a hash function prior to boot; 
Spangler et al., US 9,015,456 Bl, for its teaching of remembering a developer mode across reboots; and
Rothman et. al., US 2008/0072211,  for its teaching of a technique for reducing the size of firmware without compression. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brian J Corcoran/Examiner, Art Unit 2187                                                                                                                                                                                                        
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187